PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LunaTech, LLC
Application No. 16/265,774
Filed: 1 Feb 2019
For: NATURAL-BASED LIQUID COMPOSITION AND ELECTRONIC VAPORIZING DEVICES FOR USING SUCH COMPOSITION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(e), filed June 28, 2022, which is being treated as a renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to prior-filed provisional and nonprovisional applications set forth in the contemporaneously filed Application Data Sheet (ADS). This is also a decision on the petition under 37 CFR 1.182, filed                June 28, 2022, seeking expedited consideration of the petition under 37 CFR 1.78. 

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is DISMISSED.

Petition under 37 CFR 1.182

With the instant petition, Applicant has paid the $210 petition fee and requested expedited consideration of the contemporaneously filed petition under 37 CFR 1.78. In view thereof, the petition under 37 CFR 1.182 is granted.

Petition under 37 CFR 1.78(c) and 37 CFR 1.78(e)

A petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed 


was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


Applicant previously filed a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) on                 May 24, 2022. However, the petition was dismissed in a decision mailed on June 1, 2022. The petition was dismissed because the ADS included an improper priority claim that the instant application claimed priority to application No. 15/493,804. The decision explained that the ‘804 application became abandoned on January 10, 2019, while the instant application was filed on February 1, 2019, and therefore there was no copendency between the applications. In addition, the petition was dismissed because the petition was filed more than two years after the date the benefit claims were due, and Applicant did not explain the delay in filing the petition.

The instant renewed petition does not meet requirement (1) above. 

Applicant did not make an appropriate reference in an intermediate application in the chain of prior applications as set forth in the corrected ADS filed on June 28, 2022.

MPEP § 211.01(b)(II) states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications.  See MPEP § 211.02 for guidance regarding properly referencing prior applications. 

The ADS submitted with the petition asserts that the subject application is a continuation-in-part of Application No. 16/204,072, which is a continuation-in-part of Application No. 15/493,804. However, a review of Office records indicates that Application No. 16/204,072 does not directly claim benefit of Application No. 15/493,804. Rather, Application No. 16/204,072 is a continuation of Application No. 15/600,643, which is a continuation-in-part of Application No. 15/493,804. Moreover, neither Application No. 16/204,072 nor Application No. 15/600,643 recite that Application No. 15/493,804 claims benefit of provisional Applications Nos. 62/327,100, 62/237,143, and 62/327,094.
If petitioner wishes to claim benefit to the above-identified applications, the benefit claims must be corrected in the prior-filed application(s) before the petition under 1.78 can be granted in the subject application. A grantable petition under 37 CFR 1.78, accompanied by the petition fee and a corrected ADS must be filed in each prior-filed application in which the benefit claim must be corrected. 

Furthermore, the reference to add the above-noted, prior-filed application is not acceptable because the corrected ADS filed June 28, 2022 does not comply with 37 CFR 1.76(c)(2).

An ADS providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The ADS must include the section headings listed in paragraph (b) of this section for each section included in the ADS, and must identify the information that is being changed, with 
underlining for insertions, and strike-through or brackets for text removed. An ADS submitted after the filing of the application must identify the information that is being changed (added, deleted, or modified) in the ADS. Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78  or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining.  See MPEP 601.05(a) (emphasis added). 

Here, the corrected ADS did not use underlining to add the benefit claims to all of the applications listed (as the Filing Receipt mailed February 25, 2019 did not include any benefit claims). Accordingly, on renewed petition, Applicant must filed a corrected ADS with all of the benefit claims underlined.

Moreover, the Office mailed a Filing Receipt on June 8, 2022, adding benefit claims. However, the benefit claims should not have been added as the ADS filed May 19, 2022 was not proper. Accordingly, the Office is mailing a corrected Filing Receipt, removing those benefit claims.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

By FAX:	(571)273-8300
		Attn: Office of Petitions

By hand:	Customer Service Window
		Mail Stop Petition
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

A reply may also be filed via the EFS-Web system of the USPTO.

The $1050 petition fee submitted with the instant renewed petition is being refunded to Petitioner’s credit card, because the petition fee was previously paid on May 24, 2022.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to the Office of Data Management to await Applicant’s submission of the issue fee in response to the Notice of Allowance mailed May 25, 2022.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc: corrected Filing Receipt